On Appellants' Motion to Issue Temporary Restraining Order.
In view of the fact that the Honorable Court of Civil Appeals for the Fifth District, at Dallas, has recently upheld the constitutionality of House Bill No. 231 (known as the Moratorium Law [Vernon's Ann.Civ.St. art. 2218b]) in Lingo Lumber Company v. W. J. Hayes, 64 S.W.2d 835, which decision is in direct conflict with the opinion of this court in Malachy Murphy v. E. O. Phillips, 63 S.W.2d 404, we have decided to set aside our order hereto made dissolving the temporary injunction issued in this cause and reinstate such injunction until this cause can be submitted and fully disposed of in this court.
We deem it necessary to take this action so that appellants may have a final disposition of this appeal in this court before our temporary injunction heretofore granted is dissolved, in view of the fact that after a final disposition of this appeal here appellants may be able to secure further relief in the Supreme Court.
This cause is advanced and set for submission November 15, 1933.